Appeal by defendant from a judgment of the Supreme Court, Queens County (Balbach, J.), rendered January 15, 1981, convicting him of grand larceny in the second degree, criminal possession of stolen property in the first degree, criminal mischief in the third degree, unauthorized use of a vehicle, possession of burglar’s tools, reckless endangerment in the second degree and resisting arrest, upon a jury verdict, and imposing sentence.
Judgment affirmed.
Defendant was arrested in the driver’s seat of a stolen van *614after a chase during which two police officers saw its driver and passenger. The passenger managed to escape. Defendant’s contentions all relate to whether proof of his guilt was established at trial and center on the credibility of witnesses who testified in detail and were subject to extensive cross-examinations. Issues of credibility are primarily for the jury (People v Gruttola, 43 NY2d 116, 122). We have reviewed the evidence and have determined that it was sufficient to permit a rational trier of fact to find that defendant was guilty of the crimes charged beyond a reasonable doubt (see, People v Contes, 60 NY2d 620, 621). Mollen, P. J., Thompson, Niehoff and Eiber, JJ., concur.